Citation Nr: 0103006	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-20 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel



REMAND

The veteran served on active duty from May 1969 to May 1971.  
He served in Vietnam from October 1969 to October 1970.

There is an indication of potentially relevant records that 
should be associated with the claims file before appellate 
review proceeds.  The veteran indicates that he is in receipt 
of Social Security disability benefits.  A request for the 
administrative decision and supportive documents should be 
made.  Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992).  

In addition, because of the change in the law brought about 
by the Veterans Claims Assistance Act of 2000, a remand in 
this case is required for compliance with the notice and duty 
to assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107). 

Furthermore, the record reveals that the veteran's current 
claim is not his first claim of entitlement to service 
connection for PTSD.  The denial of entitlement to service 
connection for PTSD was originally by rating decision of 
November 1994.  He was notified of the outcome of that 
decision by a letter dated December 1994.  A notice of 
disagreement (NOD) was filed in May 1995, and a statement of 
the case (SOC) was issued in August 1995.  No appeal was 
filed within one year of the date of receiving notification 
of the RO's decision.  Thus, the November 1994 rating 
decision is final.  

Unfortunately, the September 1999 SOC does not mention the 
applicable laws and regulations concerning petitions to 
reopen previously denied claims based on new and material 
evidence, nor does it analyze whether new and material 
evidence has been submitted since the last final rating 
decision.  As the Board must determine whether new and 
material evidence has been submitted irrespective of the RO's 
September 1999 finding, Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), the RO should address this issue on remand.

If any additional development is then indicated in connection 
with this claim, it should be undertaken.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the Social 
Security Administration and request 
photocopies of any and all medical 
records reviewed in its decision granting 
disability benefits to the appellant as 
well as all administrative records 
granting or denying benefits.  All 
attempts to secure these records must be 
documented in the claims folder, and any 
records received should be associated 
therein.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  If any 
additional development is indicated for 
either claim, it should be undertaken 
before readjudicating the claims on 
appeal.

3.  The RO should readjudicate the claim 
of entitlement to service connection for 
diabetes mellitus and to reopen a claim 
for service connection for PTSD.  If 
either issue remains denied, provide the 
veteran and his representative a 
supplemental statement of the case and 
allow an appropriate period of time for 
response. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


